Mr. JUSTICE WEBBER, dissenting: I respectfully dissent and suggest that the majority has misapplied Meyerowitz. In that case, unlike the case at bar, the county was in possession of the fines. There is no suggestion in Meyerowitz that mere receipt and transmittal to other entities of government of fines would impose liability on the county. On the contrary, the supreme court recognized, sub silentio, that there could be a variety of defendants in such recovery actions when it described such actions as “resemble[ing] the common law action for money had and received.” (61 Ill. 2d 200, 212,335 N.E.2d 1.) Therefore, the instant case must be analyzed in terms of that former action, even though the pleadings and procedures here are cast in the mold of the Civil Practice Act of 1933 (Ill. Rev. Stat. 1979, ch. 110, par. 1 et seq.). Money had and received was one of the common counts brought under the action of assumpsit. “Generally speaking, whenever one person has in his hands money equitably belonging to another which should be returned, that other person may recover it in assumpsit under the count for money had and received.” (Puterbaugh, Common Law Pleading & Practice §141, at 160 (10th ed. 1926).) The phrase, “in his hands,” is significant. No well reasoned case can be found wherein the defendant in the action has not either actually or constructively been in possession of the money. Constructive receipt involves some privity between the defendant and the recipient of the funds. In Taylor v. Taylor (1858), 20 Ill. 650, the action was against a principal for receipt by his agent. The supreme court held it to be good, saying that privity between the plaintiff and the defendant in the -action was not necessary. The converse necessarily follows; if the agent has paid over to the principal, there can be no liability on the agent. Such is the case at bar. At best, the circuit clerk was only an agent for collection of fines, and they have been paid over to the State of Illinois and the city of Normal, which are the proper defendants. This defense was raised by the defendant county, first by motion for summary judgment and also in its answer. In David Rutter & Co. v. McLaughlin (1912), 257 Ill. 199, 100 N.E. 509, in speaking to the question of nonjoinder of defendants in an assumpsit action, the supreme court said, ° the rule is, that if a person be omitted as a defendant who ought to have been joined in an action on a contract, advantage of the omission can only be taken by a plea in abatement unless the joint liability appears from the plaintiff’s own pleading.” (257 Ill. 199, 200, 100 N.E. 509.) In the instant case, the motion for summary judgment should have been allowed. The former plea in abatement is thus described: “ * * A plea in abatement is defined to be a plea that, without disputing the justness of the plaintiff’s claim, objects to the place, mode or time of asserting it, and requires that therefore, and pro haec vice, judgment be given for the defendant, leaving it open to renew the suit in another place or form, or at another time; * * (Puterbaugh, Common Law Pleading & Practice §71, at 64 (10th ed. 1926).) It can be seen that the modern motion for summary judgment is the functional equivalent of the plea in abatement. There is yet a further reason that the circuit clerk, and hence his principal, the county of McLean (agency being plaintiffs’ theory of this case) cannot be liable. It is that neither the clerk, nor the county, has been enriched by the transaction, except to the extent of the collection of the costs as distinguished from the fines. The assumpsit action proceeded on the legal fiction that a tort had been committed, and that the plaintiff waived the tort and sued on either an express or implied contract. In In re Estate of Thomas (1948), 333 Ill. App. 238, 240, 77 N.E. 426, the appellate court said: “[3] The cases holding that a tort may be waived, and a suit may be brought for money had and received or for an accounting on an implied or constructive contract upon the principal that the tortfeasor is bound to restore to the injured party the gain acquired by him by reason of his improper and wrongful acts are limited to where the tortfeasor has been enriched. Conversely, where the tortfeasor derives no financial gain from his wrongful act, the action must be in tort. Gordon v. Bauer, supra; Howard v. Swift, supra.” Since the defendant county realized no gain from the fines, the only possible action against it, and probably with minimal success, would be in tort. Lastly, it must be considered whether as to the county of McLean, the fine payments were voluntary or compulsory. In the early case of Elston v. City of Chicago (1866), 40 Ill. 514, 518-19, the supreme court said: “* ° * No case can be found, where money has been voluntarily paid, with a full knowledge of the facts and circumstances under which it was demanded, which holds that it can be recovered back, upon the ground that the payment was made under a misapprehension of the legal rights and obligations of the party paying. And it is invariably held, that a payment is not to be regarded as compulsory, unless made to relieve the person or property from an actual and existing duress imposed upon him by the party to whom the money is paid, * * * No well considered case, anywhere, has proceeded upon different principles.” Under the admitted facts of the instant case, any compulsion or duress upon the plaintiffs in paying the fines came from the People of the State of Illinois who were the plaintiffs in the underlying proceeding. For all the foregoing reasons, I believe that the majority has authorized a scattergun approach to the repayment of fines under Meyerowitz. It is not sufficient in an action on the common counts for money had and received that the defendant once had the money in his possession. Nor is it sufficient to say, imposing an undue burden on the defendant here, that it could recover over from the State of Illinois, and the city of Normal. In City of Chicago v. Fidelity Savings Bank (1882), 11 Ill. App. 165,169, the court said: * ° In an action for money had and received, it is essential to prove that the defendant has actually received the money or money’s worth. It is not enough to show that there is money in the hands of a third person which the defendant is entitled to receive, or which he can recover by suit, or for which such third person has given security to pay over to the defendant.” The supreme court has dictated that these fines be recovered by a common law action for money had and received. It follows that, no matter how antique this action be regarded, the rules governing the action must be followed. I believe that the trial court arrived at the proper result on the merits, even though it should have allowed the motion for summary judgment on behalf of the defendant as the equivalent of a plea in abatement. The plaintiffs’ remedy is a suit against those who actually received the fine money, and not against its conduit. I would affirm the trial court.